COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Elder and Senior Judge Cole
Argued at Richmond, Virginia


JAMES BRAXTON FOLEY
                                          MEMORANDUM OPINION * BY
v.        Record No. 0977-96-2             JUDGE LARRY G. ELDER
                                             FEBRUARY 18, 1997
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                     Robert W. Duling, Judge

          Edward D. Barnes (Michael HuYoung; Laura A.
          Thornton; Edward D. Barnes & Associates,
          P.C., on brief), for appellant.

          Margaret Ann B. Walker, Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.



     James Braxton Foley (appellant) appeals his conviction of

driving while intoxicated in violation of Code § 18.2-266.

He contends that the evidence was insufficient to prove that

venue was proper in the City of Richmond.    For the reasons that

follow, we affirm.

     Code § 19.2-244 states that "the prosecution of a criminal

case shall be had in the county or city in which the offense was

committed."   "[T]he burden is upon the Commonwealth to prove

venue by evidence which is either direct or circumstantial.     Such

evidence must furnish the foundation for a 'strong presumption'

that the offense was committed within the jurisdiction of the
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
court."     Pollard v. Commonwealth, 220 Va. 723, 725, 261 S.E.2d
328, 330 (1980) (citing Keesee v. Commonwealth, 216 Va. 174, 175,

217 S.E.2d 808, 810 (1975)).    "The facts proved may be aided by

judicial notice of geographical facts that are matters of common

knowledge or shown by maps in common use."     McClain v.

Commonwealth, 189 Va. 847, 853, 55 S.E.2d 49, 55 (1949).     "When

the sufficiency of the evidence is challenged on appeal, . . . we

must view the evidence in the light most favorable to the

Commonwealth, granting to it all reasonable inferences fairly

deducible therefrom."     Jones v. Commonwealth, 13 Va. App. 566,

572, 414 S.E.2d 193, 196 (1992).

     We hold that the evidence was sufficient to support the

trial court's conclusion that venue was proper in the City of

Richmond.    At trial, Officer Thomas Campbell of the University of

Richmond Police testified that he observed appellant shortly

before his arrest on the night of November 3, 1995.    Officer

Campbell testified that he saw appellant driving westbound on

Lakeview Lane, which is on the campus of the University of

Richmond.    After appellant objected to the venue of his case in

the City of Richmond, the trial court examined two maps provided

by the Commonwealth: the first was "ADC's Street Map of Richmond

and Vicinity, 10th edition" (ADC map) and the second was a map of

the City of Richmond and environs produced in 1982 by the

Department of Public Works of the City of Richmond.    The trial

court then took judicial notice of the location of the University



                                  -2-
of Richmond campus in relation to the boundary between Henrico

County and the City of Richmond and overruled appellant's

objection regarding venue.   Upon close inspection, the ADC map

indicates that Lakeview Lane is located within the City of

Richmond's boundaries.   Therefore, we cannot say that the trial

court's conclusion that venue was proper in the City of Richmond

was plainly wrong or without evidence to support it.

     Appellant argues that the location of Lakeview Lane is so

near the boundary of Henrico County that evidence in addition to

the ADC map is required to prove that Lakeview Lane is in the

City of Richmond.   We disagree.    The evidence proved that

appellant was driving westbound on Lakeview Lane.     The ADC map

clearly indicates that all of Lakeview Lane is within the

boundaries of the City of Richmond.      Because the ADC map clearly

indicates that no portion of Lakeview Lane lies within Henrico

County, the Commonwealth was not required to produce additional

evidence to prove that appellant was within the City of Richmond

when he was driving on this road.
     The trial court also based its conclusion that venue was

proper in the City of Richmond upon its examination of the map

produced by the Department of Public Works.     Appellant does not

contend that this map failed to show that Lakeview Lane is within

the City of Richmond.    Instead, appellant argues that this map is

unreliable because of its age and intended use.     However, no

evidence in the record discredits the reliability of this map.




                                   -3-
In addition, a copy of this map is not included in the appellate

record for our review.   Because appellant has not met his burden

of presenting a sufficient record from which we can determine

whether the trial court's reliance on this map was erroneous, we

will presume that no error was committed.   See Smith v.

Commonwealth, 16 Va. App. 630, 635, 432 S.E.2d 2, 6 (1993).

     For the foregoing reasons, we affirm the conviction of

driving while intoxicated in violation of Code § 18.2-266.
                                                           Affirmed.




                                -4-